Citation Nr: 1338726	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987 and from December 1987 to September 1992.  

This matter comes to the Board of Veterans' Appeals (hereinafter "Board") from an April 2011 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Wichita, Kansas, in which the claim for service connection for fibromyalgia was denied.  In October 2012, the Veteran testified before the undersigned Veterans Law Judge (hereinafter "VLJ") at a Board videoconference hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

During the October 2012 hearing the Veteran testified about treatment received at various VA facilities, including the Fayetteville, North Carolina; Salisbury, North Carolina; Wichita, Kansas; and Savannah, Georgia VA Medical Centers (hereinafter "VAMCs") for the claimed fibromyalgia.  A review of the claims file and Virtual VA shows that a request for outstanding treatment records from the Salisbury, North Carolina and Savannah, Georgia VAMCs is necessary.  

The Veteran asserts that his current fibromyalgia is related to treatment for viral meningitis in 1989 in service.  During his hearing testimony he reported that he served in the Persian Gulf during the Persian Gulf War, and that his fibromyalgia symptoms worsened while he was stationed there.  The Board notes the Veteran's military service coincides in part with the Persian Gulf War and he is, in pertinent part, in receipt of a Kuwait Liberation Medal, and Southwest Asia Service Medal with two Bronze Service Stars, and 2 Overseas Service Ribbons.  These medals were given to military personal who served in the Southwest Asia Theater of operations during the Persian Gulf War.  This service in Southwest Asia entitles the Veteran to consideration under 38 C.F.R. § 3.317 (2013).  

The Board also notes that there is no VA examination of record addressing the claimed fibromyalgia disability.  Service treatment records reveal the Veteran was treated for viral meningitis in July 1989, and that he was put on physical profile for that time until his separation from service in 1992.  Post-service VA treatment records show that the Veteran has a current diagnosis of fibromyalgia.  The Veteran is competent to report on a continuity of observable symptomatology such as muscle spasms, joint pains, and loss of feeling and strength in the extremities in service and since service.  

Accordingly, the case is REMANDED for the following action:

1. Arrangements should be made to obtain any additional, relevant VA treatment records at the VAMCs in Salisbury, North Carolina and Savannah, Georgia for the claimed fibromyalgia disability since 1992.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed fibromyalgia.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  All indicated studies and tests, to include audiometric testing if warranted, are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  

After a thorough examination, the examiner must determine whether any current symptoms or diagnosed disorder is part of an undiagnosed illness or chronic multi-symptom illness due to service in the Persian Gulf War.  The examiner must provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion, with supporting rational, as to whether it is "at least as likely as not" (50 percent or more probable) that the disability pattern or diagnosed disease for fibromyalgia is related to a specific exposure event experienced by the Veteran during service in Southwest Asia or otherwise to service.

The examiner should also specifically discuss the relationship, if any, between the Veteran's in-service treatment for viral meningitis and his current claimed fibromyalgia.  The examiner should note that service connection has already been established for degenerative joint and degenerative disc disease of the lumbar spine; and headaches with neck pain, residual of viral meningitis.  

In providing this opinion, the examiner also should acknowledge the Veteran's statements regarding a continuity of symptomatology of the claimed fibromyalgia since service, and note that for purposes of the opinion the Veteran's reports should be presumed competent to provide such observations.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


